              Case 1:17-cr-00373-RDB Document 266 Filed 08/13/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                *

     v.                                                 *           Criminal Action No. RDB-17-0373

BRANDON MCCRORY-SAUNDERS,                               *

     Defendant.                                         *

 *            *       *        *       *        *       *       *        *       *        *       *        *

                                       MEMORANDUM ORDER

          On January 30, 2018, Defendant Brandon McCrory-Saunders (“Defendant” or

“McCrory-Saunders”) pled guilty to conspiracy to distribute controlled substances, in violation

of 21 U.S.C. § 846. (Information, ECF No. 152; Arraignment, ECF No. 158.) On May 10,

2018, this Court sentenced McCrory-Saunders to 72 months (6 years) of imprisonment with

credit for time served in federal custody since July 14, 2017, to be followed by a three-year

term of supervised release. (Judgment, ECF No. 209.) McCrory-Saunders is currently

incarcerated at the Federal Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”),

where the Bureau of Prisons reports that there is only one case of COVID-19 as of August

13, 2020.1

          On May 14, 2020, McCrory-Saunders filed a pro se Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A), in which he cites concerns about the spread of COVID-

19 at FCI Fort Dix. (ECF No. 259.) The Government opposes the motion. (ECF No. 261.)

The parties’ submissions have been reviewed and no hearing is necessary. See Local Rule 105.6



          1   Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/(last visited Aug. 13, 2020).
         Case 1:17-cr-00373-RDB Document 266 Filed 08/13/20 Page 2 of 4



(D. Md. 2018). For the reasons stated herein, Defendant’s Motion for Compassionate Release

(ECF No. 159) is DENIED.

                                         ANALYSIS

        The First Step Act of 2018, Pub. L. No. 115–391, 132 Stat. 5194, established significant

changes to the procedures involving compassionate release from federal prison. Prior to the

First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provided the Bureau of Prisons (“BOP”) with sole

discretion to file compassionate release motions with the Court. With the passage of the First

Step Act, defendants are now permitted to petition federal courts directly for compassionate

release whenever “extraordinary and compelling reasons” warrant a reduction in

sentence. The Act permits a defendant to seek a sentence reduction after he “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Once

these mandatory conditions are satisfied, this Court may authorize compassionate release upon

a showing of “extraordinary and compelling reasons” and after weighing the factors presented

in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

   I.      Administrative Exhaustion Requirements.

        McCrory-Saunders has satisfied the preconditions to filing his Motion for

Compassionate Release. On May 5, 2020, McCrory-Saunders submitted an “Inmate Request

to Staff” addressed to David B. Ortiz, the warden of FCI Fort Dix, and requested

compassionate release from prison. (ECF No. 259 at 6.) On May 11, 2020, McCrory-

Saunders’ request was denied. (Id. at 7.) As 30 days have elapsed since McCrory-Saunders’


                                               2
          Case 1:17-cr-00373-RDB Document 266 Filed 08/13/20 Page 3 of 4



request was submitted to the warden, his Motion for Compassionate Release is properly before

this Court.

   II.        Extraordinary and Compelling Reasons.

         McCrory-Saunders has not presented “extraordinary and compelling reasons” for his

release from prison. The United States Sentencing Commission is charged with defining

“what should be considered extraordinary and compelling reasons for sentence reduction”

under 18 U.S.C. § 3582(c)(1)(A). 28 U.S.C. § 994(t). The Commission has determined that

“extraordinary and compelling reasons” exist where, for example, a defendant is “suffering

from a serious physical condition . . . that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility and from which he is not

expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Similarly, a defendant who is “(i) at least

65 years old; (ii) is experiencing a serious deterioration in physical or mental health because of

the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less,” presents extraordinary and compelling reasons to

release. U.S.S.G. § 1B1.13 cmt. n.1(B). Finally, the Commission has authorized the Bureau

of Prisons to identify extraordinary and compelling reasons “other than, or in combination

with” those identified by the Commission. U.S.S.G. § 1B1.13 cmt. n.1(D).

         Though they provide useful guidance, neither the Sentencing Commission’s guidelines

nor the Bureau of Prisons’ regulations constrain this Court’s analysis. As Judge Blake of this

Court has recognized, the First Step Act embodies Congress’s intent to reduce the Bureau of

Prisons’ authority over compassionate release petitions and authorizes the district courts to

exercise their “independent discretion to determine whether there are ‘extraordinary and


                                                3
         Case 1:17-cr-00373-RDB Document 266 Filed 08/13/20 Page 4 of 4



compelling reasons’ to reduce a sentence.” United States v. Bryant, CCB-95-0202, 2020 WL

2085471, at *2 (D. Md. Apr. 30, 2020). Exercising that discretion, this Court has determined

that a heightened susceptibility to COVID-19 may present extraordinary and compelling

reasons for a sentence reduction. See, e.g., United States v. Hurtt, JKB-14-0479, 2020 WL

3639987, at *1 (D. Md. July 6, 2020).

       In his motion, McCrory-Saunders argues that the presence of COVID-19 at Fort Dix

and the inability to follow social distancing protocols justifies his immediate release from

prison. McCrory-Saunders does not present the circumstances described in U.S.S.G. § 1B1.13

or represent that he suffers from any medical conditions which render him uniquely

susceptible to the coronavirus. Absent evidence of such conditions, the mere existence of

COVID-19 does not require compassionate release. As this Court has previously admonished,

“the coronavirus is not tantamount to a get out of jail free card.” United States v. Hiller, ELH-

18-0389, 2020 WL 2041673, at *4 (D. Md. Apr. 28, 2020) (quotation marks and citation

omitted). Accordingly, McCrory-Saunders is not entitled to compassionate release.

                                        CONCLUSION

       Accordingly, it is HEREBY ORDERED this 13th day of August, 2020, that

Defendant’s Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF

No. 259) is DENIED.



                                                    ___/s/_______________
                                                    Richard D. Bennett
                                                    United States District Judge



                                               4
